John G. Roberts, Jr.: We'll next hear Case 06-531, Sole versus Wyner. Ms. Seitz.
Virginia A. Seitz: Mr. Chief Justice, and may it please the Court: The court of appeals held that plaintiffs who obtain a preliminary injunction are prevailing parties entitled to fees, even though the district court concluded that the State's nudity ban does not violate the Constitution, that plaintiffs were not entitled to any permanent relief, and that final judgment should be entered against the plaintiffs. This Court's cases have found plaintiffs to be prevailing parties in only two situations, when they win judgment on the merits or enter into a consent decree. And this Court has declined to confer prevailing party status based on interim rulings in ongoing litigation.
Antonin Scalia: Ms. Seitz, I'd be curious to get your reaction to one of the points made by opposing counsel, which is that there were really sort of two different pieces of litigation at issue here, that it was an as-applied challenge that produced the preliminary injunction, and what was rejected in the final decision was a facial challenge. Is there anything to that?
Virginia A. Seitz: No, I don't think there is. In the preliminary injunction, the district court predicted that it would find the nudity ban significantly infringed free expression and that the State had less restrictive alternatives. That's at page 18a and 19a. In the summary judgment decision, the court held that the nudity plan's effect on free impression was de minimis and it had, that the State had no less restrictive alternative. So in both instances the underlying legal claim was that as applied to nude expression the nudity ban was unconstitutional.
David H. Souter: What do we make of what I understand was the court's post hoc statement that what was... the reason for issuing the temporary injunction was the perception that there was a content basis at work? And what do we make of it in light of the fact... I think this is of record; you correct me if I'm wrong. what do we make of that in light of the fact that I believe it is in the record that I forget the appropriate State official said, well, it's true we've let you do this in the past, but this is political or this looks political, which suggests that there was a content basis going on? What do we make of the court's statement and the record statement by the official in deciding whether there really was in effect a separate kind of order involved in the preliminary injunction from the order that was denied at the end of the case?
Virginia A. Seitz: There's a factual answer to that and a legal answer, and I'll start with the legal answer, which is that the preliminary injunction itself states that it is assuming content--
David H. Souter: Oh, I know that. I know that.
Virginia A. Seitz: --And as a legal matter--
David H. Souter: Because that's why I asked, what do we make of the court's statement subsequently?
Virginia A. Seitz: --I think we, as the court of appeals did, have to disregard those statements because under Rule 65 of the Federal Rules of Civil Procedure, the preliminary injunction itself is the operative document, and the bases that it states for the issuance of the preliminary injunction are the bases that must govern both on judicial review of the injunction and as a matter of notice to the parties of the operative effect and basis for the injunction.
David H. Souter: Is that so when there is some evidence in the record that a content basis actually was the criterion?
Virginia A. Seitz: And that's the factual part of my response, which is that this testimony that was relied on which we quote in full in our reply brief, was testimony by the State, a State official who did not make the decision so was not actually aware of why the decision was made, and was testimony only to the effect that the demonstration envisioned on February 14th might be different than her previous plays, because more people might be expected. Now the court drew from that telephonic testimony a possibility that the reason for the State's denial on February 14 was the content; but in fact, although the court didn't recognize it, it also had before it a decision by the State in 2000 denying her permission to put on her play based on its decision to enforce its nudity ban against her at that time.
David H. Souter: Now the 2001 order was it... was it? She applied, I think it was in--
Virginia A. Seitz: She wrote a letter in 2000 requesting permission to perform her play--
David H. Souter: --Yeah.
Virginia A. Seitz: --Under the same terms that she had under the stipulated settlement from 1998. The State denied her request in a letter indicating that the nudity ban would be enforced against the play.
David H. Souter: So the factual answer in effect is there isn't enough fact to support the distinction?
Virginia A. Seitz: And... and I guess there's in addition a legal elaboration on that factual record, which was this was all occurring in a preliminary injunction hearing that took place 24 hours before the demonstration, telephonic testimony of an ill-prepared State witness. It was never followed up, even though that claim remained live through summary judgment, because the plaintiffs continued to have a claim against an individual defendant for damages.
David H. Souter: Yeah. But when you got to the summary judgment stage, the particular peace demonstration performance was... was behind them. So they're, I'm not sure that it would have been expected to be reinjected into the case.
Virginia A. Seitz: The challenge continued because there was a claim for individual damages from the park manager. So in order to determine that individual claim for damages, of course, the plaintiffs could have put in evidence that, in fact, rather than just as a preliminary prediction, the injunction was issued to prevent content-based discrimination.
David H. Souter: So it wasn't moot after the demonstration.
Virginia A. Seitz: That was not mooted out.
John G. Roberts, Jr.: That's one of the things that concerns me. I mean in many of these cases you have fairly elaborate proceedings over the preliminary injunction and the event takes place. I would not want to get to a situation where people feel the need to artificially keep a case alive simply to ensure their entitlement to attorney's fees. So how do you protect against that?
Virginia A. Seitz: We... the purpose of the attorney's fees provision is to encourage and reward meritorious litigation. And at the point at which you only have a preliminary injunction, no matter how long that preliminary injunction has been in effect, what you have is a prediction of success on the merits, a balancing of equitable factors that determine interim fairness, but you do not have a decision that the defendant has violated the Constitution or any Federal law.
Anthony M. Kennedy: But in, but in many cases the case will become moot after a period of time and the Chief Justice and I have the same concern. The question is directed to do we just keep this litigation alive for the... for the ancillary issue of attorney's fees?
Virginia A. Seitz: There are significant consequences to a finding of liability. And to conferring preliminary... or fees for preliminary injunction when you do not have a final determination of violation by the State, you're essentially ordering the State and local governments who have not been judged violators of law or had a full or fair opportunity to defend as a matter of law--
Anthony M. Kennedy: Well, we're asking about what rule you propose we adopt and the submission to you is that if we have a rule there can never be attorneys fees in this instance, that will then create pressure to continue the litigation when it's for all practical purposes of no real importance to the parties, other than to just establish attorney's fees. And that seems a waste of resources.
Virginia A. Seitz: --And but the... the situation... that situation will also obtain if you confer attorney's fees and prevailing party status on a plaintiff who only has a preliminary injunction.
Ruth Bader Ginsburg: But do we have to judge all preliminary and judgments alike? I mean, in some cases, the preliminary injunction is the thing. For example, suppose in this case, the demonstrators had said yeah, we went in with a... with a broad challenge but we knew all we wanted was that peace demonstration, and we got it; so we're... that's enough. We're not going to fight on.
Virginia A. Seitz: The fact that a plaintiff gets his or her way temporarily based on a preliminary junction does not mean that the defendant has violated that plaintiff's constitutional rights or that that would be the resolution of the--
Stephen G. Breyer: Who... who... where does it say you have to have done that? My statute here says in any action to enforce a provision of 1983... the TRO or whatever was such an action. It says the court in its discretion may allow the prevailing party an attorneys' fee. Well, did they prevail or not? They got what they wanted. And it was such an action. Doesn't say anything about whether you have been declared horrible or wonderful or violator or not a violator. It says did they get what they want in the action? Answer, yes. End of matter. Now what's wrong with reading it that way?
Virginia A. Seitz: --To prevail you must prevail on a legal claim.
Stephen G. Breyer: Yeah, they got the legal claim. The legal claim is we want to have our demonstration on February 14; we have a right to do it and therefore issue an order. You said no, don't issue the order, because they don't. And therefore, they won.
Virginia A. Seitz: Respectfully, that's not a legal claim.
Stephen G. Breyer: It is not?
Virginia A. Seitz: The underlying legal claim is that the State's denial of the permit was unconstitutional.
Stephen G. Breyer: Yeah. But what about the legal claim we are under the law entitled to a preliminary injunction.
Virginia A. Seitz: That is a type of relief you are seeking but it's based on an underlying legal claim.
Antonin Scalia: It is not a determination, is it, that they have a right to hold a demonstration?
Virginia A. Seitz: It is--
Antonin Scalia: It is just a determination that we don't know at this point enough to say that you don't have a right.
Virginia A. Seitz: --It is a product of an equitable balancing that determines interim fairness--
Stephen G. Breyer: Well I thought, where it say that in the statute that you have to have that particular kind of a claim?
Virginia A. Seitz: --I think this Court's cases have interpreted the word prevail and prevailing parties to mean you must prevail on the merits of a legal claim. The only instance in which that is not true is in a consent decree scenario and in a consent decree what you have is a defendant assuming legal responsibility for providing relief on the merits that resolves a claim.
John G. Roberts, Jr.: So what do you do in a situation of mootness where there's... you know, they'd be happy to pursue the claim to establish that they prevail on a permanent junction as well as a preliminary one, but the case has become moot. Are they automatically disentitled to attorneys' fees in that case?
Virginia A. Seitz: A claim that is never resolved cannot be the basis of prevailing party status. And that's what your hypothetical poses. And I also think it's not correct to say there is no point in continuing with litigation in that setting. In a private attorney general setting, there is a value to having at the end of litigation a decision--
John G. Roberts, Jr.: Well, there may be a point to pursuing it but I'm not sure it's one that the locality governments... I mean if you ask them the question, would you rather be liable for attorney's fees where you lose in a preliminary injunction but then the case becomes moot, or would you rather have to face individual officer liability to prevent the case from becoming moot? Or would you rather face ongoing litigation to prevent the case from becoming moot because there's too much invested in the fees... they might choose the former.
Virginia A. Seitz: --Well in this case, of course, the State officials decided to defend the constitutionality of their nudity ban to the end. It was important to them.
John G. Roberts, Jr.: Well, the plaintiffs decided to challenge it to the end. But I'm suggesting that if they know they might... it might result in a loss of attorneys fees, when all they really wanted was a particular demonstration, others might pursue it differently.
Virginia A. Seitz: There are significant countervailing considerations, and one is that under the rule you're proposing, state and local governments would be fearful about enforcing perfectly valid laws in emergency situations for fear of being penalized with fees. Then they have no fair chance--
Anthony M. Kennedy: Well, you are saying the Chief Justice is proposing a rule. I think he was asking you... you want to just give us all or nothing. And we're suggesting that it just doesn't make systemic good sense to insist that every preliminary injunction be carried through to a final adjudication for attorney's fees. And we are asking is there some midway ground. And you, you've so far... you can structure the argument the way you want, but you so far are... in effect telling me absolutely not.
Virginia A. Seitz: --I... I think that because of the rule I distill from this Court's case which is that you can't prevail on a claim that's not decided, it's hard for me to see what the middle ground would be. We do of course have the alternative ground for decision in this case which is that a claim, a preliminary injunction that's issued in ongoing litigation whose prediction on the merits is later essentially proven to be false by subsequent litigation, can't be the basis for prevailing party--
Stephen G. Breyer: So what do you think, when this was enacted, to make up an example that it is as horrifying as I can think, where the Ku Klux Klan was riding in the South, and a group of civil rights demonstrators wanted to make certain they could have their demonstration outside the jail and they go to the judge and says the sheriff is involved in this, the whole town is; we want an injunction tomorrow. Tomorrow. Right now. So... and we don't really care that much about the end of it, but we'll... we'll go ahead and litigate it if you want. Now they get their injunction. They have the demonstration; it's over. I would have thought if there was a situation for which 1983 was written, it's that one.
Virginia A. Seitz: --And if in fact it is clear that there is no issue law in that setting.
Stephen G. Breyer: Oh, there is. The other side has a lot of arguments. And they each have arguments. There are plenty of issues of law.
Virginia A. Seitz: Then you just articulated why that plaintiff should not be considered a prevailing party without taking the position that that is capable of repetition, but evading review situation, arguing that in effect the judgment is based totally on law and converting it essentially to a judgment on the merits, or otherwise coming to a final judgment on a claim, so that the plaintiff would have--
Ruth Bader Ginsburg: But why should a plaintiff do that when the plaintiff's position is we got precisely what we wanted; this is not going to be... this is a one-time only demonstration. We're not going to repeat this. Why force litigation, especially when we can say in this case, you lost on the merits? The judge made a prediction. Turned out that... that that was wrong.
Virginia A. Seitz: --To... to impose attorney's fees on a defendant, it's not simply about what the plaintiff gets, whether the plaintiff gets what he wants, but it is also about what the justification is for forcing the state and local government to pay fees. And the purpose of the Civil Rights Act is to impose such fees against violators of civil rights and for the benefit of victims of civil rights violation, and not simply on those whom it is predicted will have a substantial likelihood of success on the merits.
Ruth Bader Ginsburg: So you get a case that involves a student. And... and something like the DeFunis case. The student is admitted to the law school event. They have much controversy over this affirmative action program. The student graduates. And... but the student has prevailed up until that time.
Virginia A. Seitz: I don't believe the student has prevailed within the meaning of Section 19(a). The student has been predicted to be likely to prevail and has received an interim fairness... an interim adjustment based on considerations of fairness.
Ruth Bader Ginsburg: But can't fight on because first, the student had gotten everything that he wanted and the case is moot. The student has graduated.
Virginia A. Seitz: In that situation, I think the benefit is capable of repetition for debating review or of utilizing the class action--
Ruth Bader Ginsburg: Only if you had a class action. He had a single action, and he's graduated.
Virginia A. Seitz: --But there are tools a plaintiff can use to prevent this kind of case from becoming moot where there is an important need to have an issue decided.
Ruth Bader Ginsburg: Apart from the class action, what... what else is there?
Virginia A. Seitz: 65(a)(3) which allows consolidation of a merits determination.
Ruth Bader Ginsburg: Oh. Yeah.
Virginia A. Seitz: I reserve the reminder of my time?
Antonin Scalia: Well, I mean, what if... what if there's nothing else he can do? What... what horrible does he face? He faces a horrible of having to pay for his own litigation, just like the rest of us do. I mean this is an extraordinary benefit we're talking about here, getting... getting your attorney's fees paid. I... it doesn't seem to me that we're casting this, this person into the underworld.
Virginia A. Seitz: And there's no basis for awarding fees against the innocent state and local government not determined to have committed a violation. May I reserve the balance?
John G. Roberts, Jr.: Thank you, Counsel. We'll hear from Ms. Millett. Ms. Millett.
Patricia A. Millett: Mr. Chief Justice, and may it please the Court. This Court has held repeatedly that liability for attorney's fees and liability for violation of Federal law go hand in hand. A preliminary injunction does not determine that there has been a violation of Federal law.
John G. Roberts, Jr.: Are you on the all or nothing team this morning? [Laughter] Is it... can a preliminary injunction never be the basis for an award of attorney's fees?
Patricia A. Millett: I won't say never in this narrow circumstance. And that is when, when a preliminary injunction results in a definitive and determinative ruling of law such as Thornburgh versus Obstetricians... College of Obstetricians and Gynecologists, or the steel mill seizure case from this Court. It came up on a preliminary injunction but this Court made a dispositive and controlling ruling of constitutional law. And assuming that that declaration is then followed up by a change in behavior by the defendant compelled as result of the ruling, that would be enough. But--
Antonin Scalia: Excuse me. How can that be, that a preliminary injunction resolves a dispositive question of law? Does that happen?
Patricia A. Millett: --Well it happened... it happened in this Court and... and... and there were dissenters. But there... it happened in this Court's case in the Thornburgh case. It came up on a preliminary injunction. This Court determined there were no disputed questions of fact and it was only a contest of law what the Court said is that when they have done that we can make dispositive ruling of law. But I think that's an unusual situation and what's critical is that when--
Antonin Scalia: But it wasn't the issuance of the preliminary injunction that resolved it, it was the appeal to this Court where we... we resolved a question of law.
Patricia A. Millett: --This Court resolved a question of law on the merits. The debate in that opinion between the majority and the dissents was that the... the dissent said majority should only decide whether it was an abuse of discretion to issue the preliminary injunction. And, I mean... it, it, it can become sort of the same thing if an error in law is necessarily an abuse of discretion, but when... when a superior court's made a definitive--
Stephen G. Breyer: What is the law in respect to this, which is right on the point you're arguing, that two parties have this kind of suit and the government party... they settle it, and giving everything that the plaintiff conceivably wants, but at the end they say: We don't admit we violated the law. Can you get attorney's fees there or not.
Patricia A. Millett: --If it's a consent decree.
Stephen G. Breyer: It's a consent decree, but no admission of a violation of law.
Patricia A. Millett: No, that's right. This Court, while repeatedly stating, including unanimously just two years ago, that the central justification for attorney's fees is that the defendant is a violator of Federal law, has found that it will also permit attorney's fees in the consent decree situation, but that's because there you have a defendant who is not fighting and continuing to resist any form of final relief, has instead agreed to provide final relief that runs to a plaintiff, in favor of a plaintiff, and that advances the purpose of Federal law.
John G. Roberts, Jr.: I have never understood why that's an issue. Can't the parties... it seems to me an exception that isn't consistent with the theory. Why can't the parties just agree on attorney's fees in the settlement agreement and the consent decree and then it wouldn't have to be an issue?
Patricia A. Millett: I think, I think that in reality certainly a party can say, I'm not entering into a consent decree if we're not going to resolve attorney's fees now or if we're going to have a fight over them. So they certainly have that power because it's largely a contract, although one enforced by courts. I'm only trying to be candid with this Court's precedent, which is also recognized in Mayer versus Gagne. For some reason, maybe they reserved the question there to be disputed in court whether you'd be responsible for attorney's fees. But I do think That's much more of a side show because that can all be dealt with through the contract elements of the consent decree. And really what you're talking about when a court is coercively imposing attorney's fees on a defendant is that the defendant has a right to not pay those unless they have been found to be a violator of Federal law or have agreed to through contract to deal with that issue.
David H. Souter: Okay, but the argument is undercut, as you yourself say, by the settlement rule. Don't we have the settlement rule simply because we want to promote settlements? We don't want litigation to go on and on and on simply because somebody wants to establish a right to attorney's fees. And doesn't that same reasoning apply here when there is a preliminary injunction and that's all the person wants. By the same reasoning that we accept a settlement, why shouldn't we accept a preliminary injunction as being a sufficient determination of rights to justify fees because we don't want it to go on and on and on when nobody has any issue of substance involved, but is just litigating for the sake of establishing a right to fees later?
Patricia A. Millett: I have three answers to that. First of all, there are two parties here. The defendant has a right not to be assessed attorney's fees, which are a form of final relief not interim relief, without a final decision that they violated on the merits.
David H. Souter: But the only attorney's fees that would be assessed would be attorney's fees attributable to the preliminary injunction.
Patricia A. Millett: That's right, but they have a right not to pay anything if they haven't done anything wrong.
David H. Souter: They have been found subject to a preliminary injunction. The playing field is no longer even.
Patricia A. Millett: They haven't been found to be... there may be a Presumption or a substantial likelihood they're going to lose, but that doesn't always come out. And there's not even always a substantial likelihood--
Antonin Scalia: The point is you wouldn't mind putting that on a resume, that you have been subjected to a preliminary injunction.
Patricia A. Millett: --No--
Antonin Scalia: It's not a black mark on your name, is it?
Patricia A. Millett: --No.
Antonin Scalia: You haven't violated any Federal law.
Patricia A. Millett: This is a case in point.
David H. Souter: But it does mean, it does mean that somebody with a burden to establish an entitlement to the injunction has carried the burden.
Patricia A. Millett: Well, the test is the prevailing party, not the substantially likely to prevail party. And the other reason--
David H. Souter: Then let's not have it in the settlement case.
Patricia A. Millett: --Well, again settlements can be dealt with through the settlement, as part of the settlement process. But I think--
Antonin Scalia: They are voluntary, these settlements, aren't they? So you could at least say that the innocent person who gets stuck with attorney's fees for settling gets what he asked for, right? It's voluntary.
Patricia A. Millett: --Well, that's what I tried to explain to Justice Breyer.
Stephen G. Breyer: That may be, but that's not the way the statute is written.
John Paul Stevens: Would this case be different if the defendant had consented to the entry of a preliminary injunction?
Patricia A. Millett: No, I don't think so, and I don't think courts as a matter of judicial economy want to tell the government every time we agree not to oppose, to stay the removal of an alien, that we somehow would get a bill.
John Paul Stevens: So if this had been, if they had entered into a consent decree covering just the one event on the front burner, that would have been different?
Patricia A. Millett: A consent decree is a final resolution of a claim that legally obligates the defendant, final relief that runs in favor of the plaintiff.
John Paul Stevens: But if they consented to the entry of a preliminary injunction, why wouldn't that be equally binding?
Patricia A. Millett: Because it is not a final resolution. Preliminary injunctions are important. They're of value to the parties. But there's a trade-off in getting it. The reason courts can give them is they aren't committed to final relief. They aren't committed to final obligation, and they can decide when--
John Paul Stevens: Well, they were able to go ahead with their one demonstration that precipitated the litigation, and they would have been able to do it the same way if they had a consent decree instead of having the other side not fight very vigorously in opposition to the preliminary.
Patricia A. Millett: --The defendant who'S been fully vindicated at the end of the case shouldn't have to write checks to two attorneys instead of just their own. There's a fundamental fairness element here. But also on the judicial economy--
John Paul Stevens: But then why isn't the attorney... if there were a consent decree... I don't understand the difference.
Patricia A. Millett: --Because the defendant's in the control of the fairness issue in the consent decree and is not in this situation. But the other situation, concern, is concern about judicial economy. And there's arguments in the amicus briefs on the other side that preliminary injunctions are common. But remember, this is... the central justification is that the plaintiff is a private attorney general who doesn't just do what they want to do, but either resolves the issue of law or obtains enduring changes in defendant's behavior that are of utility to the community at large. Contrary to--
Anthony M. Kennedy: We have when election season comes many, many requests for injunctions, and after the election is over the case just goes away. Nobody is interested.
Patricia A. Millett: --That is not--
Anthony M. Kennedy: Under your position, all of these matters must be contested until final judgment before attorney's fees are available.
Patricia A. Millett: --That is not the United States Government's experience when it's been involved in a lot of voting cases. Lots of them get fought until the end, and this Court's decision in Brown versus Choate recognizes these are capable of repetition, yet evading review. Now, if the private plaintiff doesn't want to do the work of a private attorney general, that's their choice. No one says you have to stay. It's just, if you want attorney's fees, you have to accept a preliminary injunction for what it is. It's very beneficial, but it is not a resolution on the merits that obligates the defendant to provide a form of final relief, not interim relief, to you. And this Court itself has expressed significant concerns about having voting cases being run up on preliminary injunctions at the last minute and the impact that can have on voting, and we shouldn't encourage that.
John G. Roberts, Jr.: Ms. Millett, did I hear your legal test a while ago is an enduring change in the defendant's behavior? Is that your standard?
Patricia A. Millett: Enduring more in... not in the transient sense of preliminary injunction. Obviously, things change on the outside world. But in the form of final relief and permanent relief, and that's what this Court's cases have said time and again. Not only must the defendant be a violator of Federal law, but in Ferrari, in Texas Teachers versus Darwin, in Hanrahan and Hewitt, the Court has made clear that it is final, a resolution of a dispute, a final judgment, the settling of a problem that makes someone a prevailing party. And "prevailing party", as this Court explained in Buckhannon, is a term of art. As we say on pages 11 to 12 of our brief, "That term of art, as defined in the relevant dictionaries at the time, was not just that you won something, but that you won at the end of the suit. " And that's a question of basic fundamental fairness to plaintiffs. Remember, there's going to be countervailing judicial economy concerns. If you tell governmental entities that they're going to have to take... may I finish... have to take emergency appeals from every interlocutory order and resist stays to avoid liability for attorney's fees. Thank you.
John G. Roberts, Jr.: Thank you, Ms. Millett. Now we'll hear from you, Mr. Galanter.
Seth M. Galanter: Mr. Chief Justice and may it please the Court: Respondents went into Federal court because State officials told them their protest would be illegal and they left Federal court with a preliminary injunction that prohibited State interference with their protest.
John G. Roberts, Jr.: No, no. They left Federal court having lost on the permanent injunction.
Seth M. Galanter: Well, Your Honor, 20-some months later they lost on another component of their case, where they were seeking permanent relief to enjoin the facial applicability of the regulations.
John G. Roberts, Jr.: Their legal, their legal claim was that these regulations were invalid under the First Amendment. And they lost on that legal claim.
Seth M. Galanter: At the end of the case, Your Honor, yes. But at the preliminary injunction stage, one... their claim for relief was a violation of the First Amendment and there was evidence at the preliminary injunction stage that--
John G. Roberts, Jr.: Well, they succeeded in filing their complaint as well, but they don't get attorney's fees for that, because they were successful at the filing complaint stage.
Seth M. Galanter: --That's true, Your Honor. But what they obtained on February 13, 2003, was the relief they sought.
Antonin Scalia: What if they got a TRO instead of a preliminary injunction?
Seth M. Galanter: We're not suggesting that TROs--
Antonin Scalia: I know you aren't. Why not?
Seth M. Galanter: --Well, there are structural differences between the two.
Antonin Scalia: What are the two? I mean, they prevailed. They have a TRO here, something of value.
Seth M. Galanter: There was not the adversariness that exists in a preliminary injunction. And I think the distinction--
Antonin Scalia: But it's just prevails. If you think TRO wouldn't qualify.
Seth M. Galanter: --We're not suggesting that as the basic rule. What we are suggesting is that if you obtain a preliminary injunction, in part because Congress recognized the difference between TROs and preliminary injunctions and placed preliminary injunctions and permanent injunctions together as the kinds of orders that had--
Samuel A. Alito, Jr.: What if you get a preliminary injunction and then at the permanent injunction stage the basis for the preliminary injunction is reversed. Let's say the preliminary injunction here was based on the ground that the decision was content-based, a factual decision, and at the permanent injunction stage the court finds that it was not content-based.
Seth M. Galanter: --Then we would not be prevailing. But I have to point out the district court in this case expressed--
Ruth Bader Ginsburg: Even though you got what you wanted? You got to put on the show. I thought that at the end of the line, the judge said your First Amendment rights have not been violated, the nudity ordnance can be enforced. If you had come back again, say the next week, and said, we want to do another peace symbol, after the court has ruled on the permanent injunction and you lost, you certainly couldn't prevail when you're coming back with another as-applied, when the court has said this ordnance is good and doesn't violate the First Amendment.
Seth M. Galanter: That's correct. But if there were an intervening fact, if they permitted a performance of "Hair" and then said, but we'll enforce the nudity prohibition against your protest, then we would be able to come back. The final judgment in this case does not preclude future as-applied challenges, either content-based or arbitrary, and the district court recognized that when it made very clear that it did not reverse or repudiate its preliminary injunction ruling simply because we lost the permanent injunction.
Ruth Bader Ginsburg: I thought this court said, and correct me if I'm wrong, that you wanted to put on a demonstration that would be like the plays, that would be hidden from public view because you have a curtain or whatever around it. And then the judge said, oh no, that's not what they wanted, they didn't want it to be hidden from you view, they wanted people to see their demonstration, so if that's what they want to do, they don't have any First Amendment protection.
Seth M. Galanter: --That is what was at the end. I would just point out that at the preliminary injunction stage, you have to remember Ms. Wyner had been permitted to put on her play, not hiding it, several years before. There was testimony suggesting that one of the differences in the result, the refusal to allow the anti-war protest, was because it was an anti-war protest. And the district court makes it clear, in our brief in opposition appendix at page 4a. He says: "The court did not revisit or reverse its earlier decision regarding the same legal issue. " But I think all this just goes to the point for that this case presents some interesting issues, but that the per se rule that the Petitioners press, that you can never get--
Ruth Bader Ginsburg: Let's stay with this case because your interest is in getting fees in this case. Suppose you had lost the preliminary injunction and then you won at the end of the line. Certainly you would be prevailing throughout, right?
Seth M. Galanter: --We would obviously be a prevailing party. But under Hensley--
Ruth Bader Ginsburg: Even though you lost on the preliminary injunction?
Seth M. Galanter: --Yes. Under Hensley versus Eckert, this Court has made clear you can win on some claims, lose in others.
John G. Roberts, Jr.: But you would get attorney's fees for the preliminary injunction work, even though you lost on that?
Seth M. Galanter: We would get attorney's fees for the reasonable work that ended up leading to the success. District courts have for decades now parsed through these legal records, subject to review by the court of appeals.
Ruth Bader Ginsburg: That parsing, is there any doubt that if you won on the main, in the main bout, that you would get your fees for your entire representation?
Seth M. Galanter: Yes, there is doubt, Your Honor. The court does look for whether these fees are reasonable.
Ruth Bader Ginsburg: Not that. But would you not get... would the judge say you don't get a penny for the effort you made to achieve the preliminary injunction because you lost, you lost it, even though in hindsight I could see that that was the wrong decision, you should have had it?
Seth M. Galanter: Well, Your Honor, under Hensley you look to see whether they're related or unrelated claims. This Court has adopted--
Ruth Bader Ginsburg: They're obviously related. It's the same thing. I need... I have a short time to answer the preliminary injunction. The judge said: You haven't shown probability of success on the merits, or denies it. You win. I thought that there wasn't any doubt that you could get your fees for the successful result from the time you filed the complaint until the final judgment.
Seth M. Galanter: --We would hope a court would find that an as-applied challenge and a facial challenge were sufficiently related that we'd be entitled to fees for both. But what I have to stress--
Antonin Scalia: Even though you lost on the preliminary injunction? The fees that you reasonably expended in seeking a preliminary injunction, even though you lost, you'd be able to charge to the other side?
Seth M. Galanter: --If I had won the final--
Antonin Scalia: Yes or no? I think you can answer yes or no.
Seth M. Galanter: --Yes.
Antonin Scalia: Okay.
Seth M. Galanter: But I would like to caution that that would be eligible for fees, but the court would go through it and say how much of this were related to your final win, was it reasonable.
Antonin Scalia: No. How much of it related to the preliminary... you mean anything that related only to the preliminary injunction you would be denied?
John G. Roberts, Jr.: All the work you did to show irreparable harm, balance of the equities, not on the merits, you're saying that's off the table?
Seth M. Galanter: Well, it... no, Your Honor, because those very things are also needed at a permanent injunction.
Samuel A. Alito, Jr.: But you've got five hours billed... you bill for five hours to write the brief that you submit at the preliminary injunction stage. You could get those fees later if you won at the permanent injunction stage, could you not?
Seth M. Galanter: Probably. And we certainly would get the money we did for writing the complaint. And one of our counts for the complaint here was exactly for the preliminary injunction that we obtained.
John G. Roberts, Jr.: Counsel, your approach, just as there are problems from the judicial economy perspective with your friend's approach, but doesn't your approach require the States to fight tooth and nail on the preliminary injunction because they're running the risk if they lose there, they're going to pay fees even if they prevail later? As opposed to, as is often the case, they might say, you know, we consent to the entry of the preliminary injunction or we don't... you know, we're going to save our energy. Doesn't it require them to fight every possible stage, including appeal and so on?
Seth M. Galanter: Well, two things, Your Honor. As I think I made clear to Justice Alito, if the decision is reversed or repudiated by the district court, there would now... we would not be prevailing parties. We would simply have gotten this benefit. But--
Antonin Scalia: I don't know what you mean, if the decision on what? On the preliminary injunction?
Seth M. Galanter: --Yes.
Antonin Scalia: Is repudiated by the district... how is it repudiated? What do you envision?
Seth M. Galanter: Well, in the hypothetical where the same facts, the same law, and the district court says I was wrong, that would be the kind of repudiation.
Antonin Scalia: In a later case, you mean?
Seth M. Galanter: In the course of the proceedings in the same case, Your Honor. But--
John G. Roberts, Jr.: Well, he doesn't have to say he's wrong. What often happens is as it is here, he say's I've got 24 hours, I don't have a brief from the other side, I kind of make the best guess I can. And then later on after an adversary presentation and an evidentiary hearing, he issues a different ruling. As here, he doesn't have to say I was wrong on my 24-hour off-the-cuff guess. It's just that I'm better informed. Is that repudiation or not?
Seth M. Galanter: --No, Your Honor, it's not. And here, in fact he said the opposite. He said I wasn't wrong, these were based on different legal theories. And--
Ruth Bader Ginsburg: Where... can you... I thought what he said was... I thought they wanted a demonstration that was going to be secure from public view, and instead I understand now that's not... that wasn't what they wanted from the start. So on the premise on which I was operating, I was right, that they were going to do it just like the plays. But what they really planned to do, and did do, I was wrong because those facts were not before me. Had those facts been before me, they would have lost on the preliminary injunction.
Seth M. Galanter: --I don't believe that that's the fairest reading of the district court's subsequent orders in this case. What the district court made clear was that his as-applied holding, that the plays and the war protests were being treated differently. Remember that it's--
John Paul Stevens: Yes, but assume the district court thought he was right at the preliminary injunction, and ruled otherwise at the permanent junction. But what if the court of appeals when it reviews the fee application, thinks he was wrong both times?
Seth M. Galanter: --Well, Your Honor, we would suggest that the person in the best position to understand what the district court was doing--
John Paul Stevens: Is the district court.
Seth M. Galanter: --Yes, Your Honor.
John Paul Stevens: But maybe the court of appeals is in the best position to determine whether they made an error of law or not.
Seth M. Galanter: Yes. And obviously they review errors of law, questions of law--
John Paul Stevens: And if they think he made an error of law, what should they do?
Seth M. Galanter: --If he had made an error of law in the preliminary injunction ruling that, on de novo review, and reversed, then--
John Paul Stevens: No, there's no reverse. It's too late. They've had the demonstration so it's all over. But in reviewing the fee application, the court of appeals concludes that the district judge... the decision rested on an incorrect premise of law and therefore, he did make an error. Would that control or would the district judge's view of the validity of his own decision control?
Seth M. Galanter: --We would suggest the latter, Your Honor, in part to avoid the fees on fees litigation problems. I mean, other than the per se rule of--
Anthony M. Kennedy: In other words, to avoid fees on fees, we do something that's wrong?
Seth M. Galanter: --No, Your Honor. It's not wrong. It's consistent with the text and the policies underlying--
Stephen G. Breyer: I thought that it... am I wrong about that? I thought that if, A, he goes in, he gets a preliminary injunction, he says the law is da, da, da, the judge says you're right, that's what it is, preliminary injunction. And now it's continued up on appeal, the appellate court says you're wrong about the law. You got it, you had the event, but you're absolutely wrong, the law did not support you. I thought under those circumstances you were not prevailing and you couldn't get it. Is that the law or not?
Seth M. Galanter: --It is the law, Your Honor. What I'm suggesting, though, is that--
Antonin Scalia: I thought the hypothetical was different, was, the case proceeds to final judgment on the merits; and at that point... okay... at that point, the issue of whether the preliminary injunction was valid or not comes up, not in the direct appeal from the preliminary injunction.
Seth M. Galanter: --I--
Antonin Scalia: Assume you win on the merits.
John Paul Stevens: It's a direct appeal on the fee issue.
Seth M. Galanter: --Yes, Your Honor. What my... if I may, I agree with Justice Breyer's hypothetical that if you're appealing the merits and the court of appeals says something which shows that the... the preliminary injunction should not have been issued, we're not a prevailing party. I agree with Justice Scalia that if you're appealing from the preliminary injunction and the court of appeals reverses, then you're not the prevailing party. But Justice Stevens, what I would suggest to you and to Justice Kennedy was, we shouldn't be adjudicating whether the preliminary injunction was correctly entered at the fees stage. If there is--
Stephen G. Breyer: Is there any authority for that? Because it does seem to me wrong, that where a person has got a preliminary injunction and it's legally unsupportable, and then he gets the fee but then they appeal that and the court of appeals determines it's legally unsupportable, he never should have gotten it, I'd be surprised if there is a case that awards the fee in those circumstances, but maybe there is. What is it?
Seth M. Galanter: --Well, I mean, the courts of appeals have adopted different standards. I can't point to one--
Stephen G. Breyer: Is there any case you can think of that under those circumstances let's him have the attorney's fees?
Seth M. Galanter: --I can't point to one.
Stephen G. Breyer: No, I would be surprised.
Seth M. Galanter: But the--
Stephen G. Breyer: The other thing that I wonder about this case is, are you the prevailing party? And the reason I ask that is because when I look through the record it seems to me your clients are very interesting. They have their point of view. And their point of view, one of their points of view was that the state said you can have this demonstration, just wear a skimpy swimming suit. No. Well, you can have the demonstration maybe, I'm not sure of this, but we're going to put up a cloth so other people who don't want to see you don't have to see you. And there your client said, we won't pay any attention to the cloth. At least we didn't in the past. And then looking at that I thought, well, maybe what they got was, they got a preliminary injunction or a TRO, whatever you want to call it, but it didn't stop the State from putting up the cloth. It was pretty clear the State would, and it should have been pretty clear that they were going to ignore it, which they did. And why is this any different than having won an injunction to say okay, you can demonstrate, but in your swimming suit? In other words, they didn't want this. They didn't want what they got. Now, what's the response to that?
Seth M. Galanter: --They did get what they wanted. They wanted to be nude. They wanted to make sure they weren't escorted off the beach or arrested. And that's exactly what happened. They had an order that protected that. Now, the screen was there, and there's material disputes of fact about what they were told about the screen by whom. But the court's order did not say stay behind the screen. They were not in violation of the court order. But I think this goes to the more general point, how can you tell when someone prevails, and this Court has already established that. You obtain some relief through a court award that materially changes the relationship.
John G. Roberts, Jr.: Did the court order provide for a screen?
Seth M. Galanter: The court order that... no. The court order said that the State was not prohibited from using the means it had in the past. So it clarified what the State was not prohibited from doing. It did not impose any requirement on the plaintiffs.
Antonin Scalia: That included a screen.
Seth M. Galanter: It did, Your Honor, but it didn't order the screen.
Antonin Scalia: But your people didn't want a screen.
Seth M. Galanter: That's correct, Your Honor.
Antonin Scalia: So they didn't get what they asked for.
Seth M. Galanter: They didn't get removed from the beach or arrested for being nude either, Your Honor, so they did get what they wanted.
Antonin Scalia: Well, that's only because, I guess the other side didn't take the action that they could have taken if they didn't... if they didn't apply the screen.
Seth M. Galanter: Your Honor, when you obtain the court award, just as if you obtain a court award to get on a ballot or to hold a parade, or to wear a tee shirt, I mean, you get that--
Antonin Scalia: Did they conduct the demonstration with a screen or without a screen?
Seth M. Galanter: --I'm sorry?
Antonin Scalia: Did they conduct the demonstration with or without a screen?
Seth M. Galanter: They did not use the screen.
Antonin Scalia: And since they didn't use the screen, the State was not prohibited from arresting them; is that correct?
Seth M. Galanter: That's correct.
Antonin Scalia: So they did not get what they asked for. Mainly a prohibition against the state interfering with the kind of demonstration they wanted, which was one without a screen. You say they didn't get that.
Seth M. Galanter: They didn't get that, but they got something more than they had when they went in, which was, they got the right to be naked on the beach, which would have otherwise subjected them to arrest. And, I mean--
Antonin Scalia: The state had no problem with that. In the past the State had let them do that, as long as they had the screen.
Seth M. Galanter: --It wouldn't let them do that this time even with the screen. It sent them a letter saying you may not appear on the beach nude. And I mean, obviously, at some times you don't get--
John G. Roberts, Jr.: So the State prevailed to some extent as well. They prevailed to the extent of getting in the order that they can do what they had done, which is erect a screen.
Seth M. Galanter: --They... yes. They narrowed--
John G. Roberts, Jr.: So they're entitled to some... I mean, if... this is not a reciprocal switching thing, but I mean, it does go to the question of whether or not you are the prevailing party when your opponents have prevailed to a significant extent as well.
Seth M. Galanter: --With respect, even if we had sought and obtained a permanent injunction that allowed us to protest but not behind the screen, we'd be a prevailing party, although the defendants by their successful advocacy would have narrowed the scope of the injunction.
John Paul Stevens: Let me ask you this. Is it correct that an underlying principle of law that justified your claim for relief and your actual relief was that there's some First Amendment right to demonstrate in the nude?
Seth M. Galanter: Yes, Your Honor, that was an underlying part of that.
John Paul Stevens: And what is the support in our cases for that proposition, if any?
Seth M. Galanter: Well, I think this Court's cases in Barnes, the nude dancing cases suggest that expressive activity combined with nudity is protected by the First Amendment. Judge Calabrese in the Second Circuit wrote an extensive opinion in a case called Tunic versus Zapper, where he surveys this Court's cases, and finds that occasionally there may be for artistic or political reasons a right to be nude as part of more expressive conduct. But I'd like to maybe--
Ruth Bader Ginsburg: But that was also a... that was the demonstration or the show arrangement under the... was it the Brooklyn Bridge or the Williamsburg Bridge?
Seth M. Galanter: --It was on the streets of New York, Your Honor, yes.
Ruth Bader Ginsburg: At 6 a.m.--
Seth M. Galanter: Yes, Your Honor. But to take this back just one step, to the notion that we either not need something that's sort of enduring or merits based in order to obtain relief. Maher versus Gagne suggested, a court doesn't need to resolve the merits in order for a party to be prevailing.
Antonin Scalia: But see, it's so extraordinary for somebody to make the other side pay for his attorney. We don't even do that... we don't even do that for guilty people when they... when the other side wins. So they have violated the law. We still don't make them pay the other side's attorney's fees. Now you want us to pay your client's attorney's fees even though you're not dealing with a guilty party, because ultimately the court found no, there really, this person didn't violate the law. That is... you know, that's double indemnity. I mean, it's multiplying the extraordinary departure from our usual practice, which is that each side pays his own. It's one thing to say well, if you're a bad actor, in certain circumstances, civil rights cases, we'll make you pay the other side. But it's another thing to say if you're... if you're not a bad actor in a civil rights case but you're unlucky enough to get hit with a preliminary injunction, we'll make you pay for the other side. It just grates that that... it ain't fair.
John Paul Stevens: It's not just a question of what we require, but what Congress intended when they wrote a statute authorizing these fees.
Antonin Scalia: I assume that Congress doesn't often do things that are grossly unfair. And if there are various interpretations, one of which is not grossly unfair, that's the one we should--
John Paul Stevens: And these trump the literal language very definitely.
Seth M. Galanter: Speaking of the language, we have here when Congress enacted 1970... 1998... in 1976, just two years before this Court had interpreted another civil rights attorney's fees statute. In that one, however, Congress had actually required a final order before attorney's fees would be awarded.
Stephen G. Breyer: Well, before you leave that, I wonder if... there's one other thing floating around in my mind. I might as well bring it up. The word is prevailing, and if I go with you on the ground that it's flexible and can apply to all kinds of things, at least you have to really be prevailing, is there a good faith element in that? That is to say, if your clients when they went in to get this order and they got it, and at that time they had no intention of following what they had to do. Rather, they had every intention of going out and tearing down the curtain. Does that enter into the determination of whether they are really a prevailing party who ought to get their attorney's fees, if you're bringing the ethical element into it?
Seth M. Galanter: I think, Your Honor, that... well, first of all, the preliminary injunction itself was an equitable remedy. Unclean hands could have gone into that question, and yes, in determining the amount of fees, again, equity can be considered. The good faith of the parties, just as the complete bad faith of a plaintiff, this Court has held, permits fees to be awarded for the defendants.
John G. Roberts, Jr.: You can't go into court with the objective of just getting preliminary relief, can you? I mean, you have to have an underlying claim of illegality and, that seeks permanent relief, right?
Seth M. Galanter: That's true, Your Honor. Although you can go into court knowing that--
John G. Roberts, Jr.: Knowing that--
Seth M. Galanter: --you're only going to be getting--
John G. Roberts, Jr.: --preliminary injunction.
Seth M. Galanter: --And everyone here... excuse me. And everyone here knew that absent an appeal, this was the final word on the February 14th--
John G. Roberts, Jr.: On the February 14th, but your client sought further relief.
Seth M. Galanter: --Yes. But it also sought it as a discrete claim for relief in the complaint, this very injunction.
Ruth Bader Ginsburg: --You get costs? The phrase is "attorney's fees as part of costs. " So, do you get costs for up to the preliminary injunction?
Seth M. Galanter: Yes, Your Honor. The district court in this case awarded us costs and also awarded the other side costs. And that's actually--
Ruth Bader Ginsburg: So you would split the costs?
Seth M. Galanter: --He found we were both prevailing parties in the case. And that's also consistent with this Court's decision in Hensley, which says you look at a case and the unrelated claims; you can find that the plaintiffs are prevailing parties on some, the defendants are prevailing parties on others, and order cross awards of attorney's fees.
Ruth Bader Ginsburg: So this defendant, having succeeded in being the winner in the whole case, didn't get costs for the whole case; is that what you're telling me?
Seth M. Galanter: They were awarded... they sought and were awarded all their costs for the entire case, or they sought their costs for the entire case. It was reduced by the district court as a matter of equity. But they... not because... not parsing it out among various parties to the case.
Ruth Bader Ginsburg: So they were entitled to costs for the entire case?
Seth M. Galanter: Yes, they were, Your Honor.
Ruth Bader Ginsburg: And attorney's fees under the statute are to be awarded as part of costs?
Seth M. Galanter: Yes, Your Honor.
Ruth Bader Ginsburg: So if you're not entitled to costs, if the defendant got the full costs, then how do you get entitled to attorney's fees when the statute puts them together? Because attorney's fees are part of costs.
Seth M. Galanter: That's correct. And there are many cases where both parties end up getting awarded costs. Hensley was one that suggested it was possible.
Ruth Bader Ginsburg: But this wasn't--
Seth M. Galanter: No.
Ruth Bader Ginsburg: --This was one that the state got all of its costs from your client?
Seth M. Galanter: Yes. And our client got costs from the state. There were counter awards... cross awards of cost, which is not unusual in civil litigation with multiple claims. But more importantly, I think, when we go back and we look at the purposes, not only do we have the language here, we also have the recognition, I think as I was mentioning to the Chief Justice, that there's going to be a lot of situations where core 1983 rights, core constitutional rights are at stake where you know you're not going to be able to obtain a permanent injunction. You may even, as my friends on the other side say, ask that the two be consolidated.
Samuel A. Alito, Jr.: What if that's not the case, but the plaintiff after getting a preliminary injunction just voluntarily dismisses the case? Do they still get costs for the preliminary injunction?
Seth M. Galanter: Oh, I think the answer is yes. And I think that that's actually something that should be encouraged. In this case, the preliminary injunction was relatively cheap, as litigation goes. To encourage them to continue, particularly since the core relief they sought had become moot. Yes, there was additional relief they sought, or it could, in a hypothetical could seek. But absent an appeal, that part of the case is over and there's no real need to continue to litigate it.
John G. Roberts, Jr.: I know you were asked this question and your answer may have just slipped by me. Why, if you had asked for a TRO, why would you not be entitled to fees on that?
Seth M. Galanter: We think that Congress's distinction as far as putting preliminary injunctions and permanent injunctions in one category and TROs in another for purposes of appealability, reflect kind of a congressional judgment about which is... which mechanism is intended to alter the kind of substantial rights. And absent the rights to appeal, absent the adversariness, the heavier focus on irreparable injuries, unlike at the preliminary injunction stage, those are all things that we think make TROs generally ineligible to affect prevailing party status.
David H. Souter: Because the TRO case, characteristically the other side isn't heard, so you haven't prevailed.
Seth M. Galanter: That is one way to view it, Your Honor. Without the adversariness at the hearing, there really was no one to prevail over. Whereas here--
John G. Roberts, Jr.: No. I thought you prevailed in the sense that you secured relief. That's how you articulated it up to this point.
Seth M. Galanter: --Well, this Court has certainly described some relief as the threshold of prevailing. I'm simply suggesting that there may be other kinds of orders, as this Court suggested in Hanrahan versus Hampden, that are just not sufficiently... they don't have a sufficient change in the legal relationship between the parties to warrant prevailing party status, even though they do benefit the plaintiffs.
Antonin Scalia: --Well, you surely wouldn't say that the fact that the other side never shows up means that you can't get your attorney's fees.
Seth M. Galanter: No, Your Honor. What I'm suggesting--
Antonin Scalia: So you're a prevailing party whether there's an adversary on the other side or not.
Seth M. Galanter: --What I'm saying is that the TRO anticipates that, which is in part why we're not suggesting TROs are--
John Paul Stevens: Yes. But in this very case, if you had gotten a TRO instead of a preliminary injunction, you'd have exactly the same practical situation.
Seth M. Galanter: --Yes, Your Honor, but we were... we did have a preliminary injunction. The State therefore did have a right to appeal, and a lot of other consequences flow from the fact that there--
John G. Roberts, Jr.: The State did make a point, that they were kind of... this was short notice and they were doing the best they could on short notice. I mean, they showed up but only sort of.
Seth M. Galanter: --With three attorneys, Your Honor. And yes... and we both have our stories about why there was short notice. Ours is they only told us a week before they weren't going to allow her to protest nude. And so we moved as quickly as we could. And this is what often happens in election cases, demonstrations, parades, religious exercise.
John G. Roberts, Jr.: But the regulations told you weren't allowed to protest nude.
Seth M. Galanter: Your Honor, those same regulations had been in effect the four previous times she had protested nude. And it was consistent with the stipulation they had entered into that her nudity was protected by the First Amendment. So again, she was certainly entitled to negotiate as she tried to do with the State. She was told one week before that she wouldn't be allowed to do this. She went to court. She got the very relief that she sought and she was able to protest in the nude. Now in the other cases, you're going to get someone who just finds they were denied the right to register or to get on the ballot, and that's going to be disposed of immediately. It won't be capable of repetition by evading review because the person is now registered, the election is now over. Maybe that candidate won't run again. So we have a whole core of First Amendment cases that will be affected if Petitioner's per se rule that preliminary injunction is never enough goes into play, because then States have the unfortunate incentive of pushing the decisions very close to the actual event deadline so that even if they lose in court, they won't have to pay attorney's fees. And I would add that in terms of the broader notion, here we have a midlevel state official sending a letter to an individual saying we don't think you have any First Amendment rights, and if you come, you'll be violating a law that's subject to criminal arrest, if you come and you're naked, you're going to be subject to criminal arrest. Absent Section 1998, it would be incredibly difficult for persons in Ms. Wyner's situation to find attorneys. Thank you, Your Honor.
John G. Roberts, Jr.: Thank you, counsel. Ms. Seitz, you have three minutes remaining.
Ruth Bader Ginsburg: Ms. Seitz, would you clarify that point about costs? Did your client have to pay costs?
Virginia A. Seitz: The plaintiffs were awarded costs incurred on the preliminary injunction. My client was awarded a right to costs on the remainder of the litigation. Those costs were reduced to mirror the precise costs that the plaintiff was awarded on preliminary injunction, so in the end no one received any costs. But costs were allocated for plaintiffs for the preliminary injunction, and defendants for the remainder of the case. I just want to make one point about the timing. The time prior to the 2003 demonstration, in 2000 she wrote a letter requesting the right to protest nude and received a denial letter in response, similar to the one she received in 2003. So she was on notice as of 2000 that we were enforcing the nudity ban against her activities. Second, I want to say that the district court itself characterized its holding on summary judgment, quote, "as plaintiffs are unable to show actual success on the merits. " page 34a of the appendix. So there's no doubt that what even the court understood its own holding to be was that the prediction in the preliminary injunction had failed to materialize when the court considered the full case on the merits. And finally, I want to say that awarding fees, conferring fees for a plaintiff for obtaining a preliminary injunction essentially requires the State treasury to pay its opponents when, in fact, the State has done nothing but enforce a valid law. And we know that in this case because the case ended up getting litigated to conclusion. But simply because we don't know that in other cases involving preliminary injunctions doesn't mean it isn't true, and that's why it's fundamentally unfair to impose fees on State defendants and local governments that haven't had a full and fair opportunity to defend their legal position. Thank you.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.